UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LARRY COCHRAN,                       )
                                     )
            Plaintiff,               )
                                     )
      v.                             )  Civil Action No. 08-2181 (RMC)
                                     )
INTERNAL REVENUE SERVICE,            )
                                     )
            Defendant.               )
____________________________________)

                                 MEMORANDUM OPINION

               This matter is before the Court on the Internal Revenue Service’s motion to

dismiss. For the reasons discussed below, the Court will dismiss this action without prejudice.

               Plaintiff alleges that he submitted a request under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, and the Privacy Act (“PA”), 5 U.S.C. § 552a, to the Internal Revenue

Service (“IRS”) for the following information:

       a)      Individual Master File Transcript: Complete for the years 1989, 1993, 1995,
               1997, 1999, 2005, 2006, 2007, & 2008 along with the 6209 Decoding Book;
       b)      Audit Information Management Systems (AIMS) IRS § 42.008.
       c)      Individual Microfilm Retention Register, Tx:R-Treasury/IRS § 22.032
       d)      Form 5546 - the excise activity codes assigned individually to me. Send me
               a true, certified and complete copy.
       e)      Form 668W - Notice of Levy Service and Treasury Department authorization.
                Send me a true, certified and complete copy.
       f)      Form 2039 - Summons (including the performed header and footer) along
               with the Chief Counsel Directives (CCD) manual. Send me a true, certified
               and complete copy.
       g)      All 1099OID(s) “Original Issue Document(s) and 1099INT(s) “interest
               Incomes.[”]
       h)      A.D.P. Decoding Book.

Compl., Attach. 1 (Oct. 8, 2008 FOIA/PA Request) at 1. Plaintiff states that he “has not

receuived [sic] any reply” from the IRS. Id. ¶ 6. The IRS represents that it has no record of
having received Plaintiff’s FOIA/PA request. Def.’s Mot. to Dismiss [Dkt. # 9], Gingras Decl. ¶

4.

               On February 9, 2009, the IRS filed a motion to dismiss the complaint. On

February 10, 2009, the Court issued an Order advising Plaintiff of his obligation to file an

opposition or other response to the motion. The Order further advised Plaintiff that, if he failed

to respond by March 26, 2009, the Court would treat the motion as conceded. On April 6, 2009,

the Clerk of Court received Plaintiff’s response, and the undersigned granted leave to file his

response on the following day.

               Plaintiff “believes that the best course of action would be to have this Court

dismiss the Complaint,” as he “plans to re-submit his . . . request for documents and information

following all the appropriate procedures and policies of the [IRS].” Pl.’s Response [Dkt. # 11] at

1-2. He adds that he “would be at a complete disadvantage” if this action were dismissed with

prejudice. Id. To this end, “pursuant to Rule 41(a)(2) of the Civil Rules of Procedure, [he]

requests that this Court enter a[n] Order Dismissing the Plaintiff’s Complaint in this cause of

action without prejudice.” Id. at 2.

               Pursuant to Plaintiff’s request, the Court will dismiss this action without prejudice

under Federal Rule of Civil Procedure 41(a)(2) and will deny Defendant’s motion to dismiss

[Dkt. # 9] as moot. A memorializing order accompanies this Memorandum Opinion.



Date: July 27, 2009                                   __________/s/________________
                                                      ROSEMARY M. COLLYER
                                                      United States District Judge




                                                -2-